DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining a sentiment score…the sentiment score being based on: natural language processing; computation linguistics; biometrics; text analysis…”  After “biometrics,” the term “and” or “or” should be inserted in order to clarify whether all of the claim element are required by the claim or just one of the elements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anders et al. (US 2020/0065375 A1, “Anders”) in view of Moudy et al. (US 2016/0300135 A1, “Moudy”).
As to claims 1, 8, 13, Anders discloses a method for aggregating the sentiment analysis of the communications between a first group and a second group (analyzing unidirectional, bi-directional, broadcast communications in social media, para. 0004-0006), the method comprising: 
mining a plurality of artifacts, each of said plurality of artifacts comprising a transmitting entity and a receiving entity (social media content 302 feeds into application 300, Fig. 3, para. 0063); 
for each artifact: 
determining a sentiment score for the artifact (post analyzer 310 determines a sentiment score for a post, para. 0063), the sentiment score being based on: 
natural language processing (natural language understanding techniques, para. 0024, 0063); 
computational linguistics (analyzing posts using slangs, acronyms, urban phrases, etc., para. 0004; semantics, emotion, para. 0024, 0063-0064); 
biometrics; 
text analysis, the text analysis analyzing: 
key words and phrases; emoticons; characters; length of response; response time between artifacts; related artifacts; negation; exaggerations; jokes; and/or sarcasm (relationship, tone differences, closeness of time between posts, para. 0028; negation, para. 0029, keyword monitoring, para. 0030, 0063); 

determining a receiving entity of the artifact (para. 0025-0030, 0064-0065); 
determining a first entity group comprising the transmitting entity (entities may belong to a group according to common interests, etc., para. 0002); 
determining a second entity group comprising the receiving entity (para. 0002); 
adding the sentiment score to an aggregated sentiment score, said aggregated sentiment score being associated with a communication link, said communication link linking the first entity group and the second entity group (trajectory of a thread sentiment is determined based on each post sentiment score, para. 0024, 0063); and 
generating an aggregated sentiment score for the communication link (determines a thread sentiment is above or below a threshold, para. 0028-0029).
Anders differs from claims 1, 8, 13 in that it does not explicitly teach an aggregated sentiment score and additionally from claim 1 in the use of biometrics. 
Moudy teaches determining an aggregate sentiment score by calculating an average mean or median of individual raw sentiment feedback scores (para. 0111-0113) and the use of biometrics in determining sentiment (audio feedback analyzer performs sentiment determinations based on speech volume, speed, tone, pitch, inflection, emphasis, para. 0137-0138) with a social media monitoring application (para. 0002).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anders with the above teaching of Moudy in order to provide improved sentiment analysis.
As to claims 2, 12, Anders in view of Moudy discloses: further comprising identifying communication links that include an aggregated sentiment score that are above a predetermined threshold (Anders: thread is above or below a threshold of a constructive dialogue, para. 0028-0029, 0065; Moudy: aggregate group sentiment threshold rule, para. 0161).

As to claim 4, Anders in view of Moudy discloses: wherein the escalating further comprises halting all communications between the first entity group and the second entity group associated with the communication links (Anders: para. 0031, 0066).
As to claims 5, 9, 20, Anders in view of Moudy discloses: wherein the transmitting entity and the receiving entity are the same entity (Anders: blogs, unidirectional or broadcast communications, para. 0003-0004).
As to claim 6, Anders in view of Moudy discloses: wherein the first entity group comprises two or more other transmitting entities (Anders: communication between a large number of entities, para. 0002-0005; Moudy: feedback users may be grouped, para. 0005, 0109-0112).
As to claim 7, Anders in view of Moudy discloses: wherein the second entity group comprises two or more receiving entities (Anders: para. 0002-0005; Moudy: para. 0109-0112).
As to claim 10, Anders in view of Moudy discloses: wherein the communication link that corresponds to both the entity from which the artifact was transmitted and the entity to which the artifact was transmitted is a self-referential communication link (Anders: blog, para. 0003).
As to claim 11, Anders in view of Moudy discloses: wherein the aggregated sentiment score associated with the self-referential communication link identifies sentiment within an entity (Anders: para. 0063).
As to claim 14, Anders in view of Moudy discloses: wherein the sentiment score determination module is further configured to determine an aggregate sentiment score for a second plurality of communications, said second plurality of communications being transmitted 
As to claim 15, Anders in view of Moudy discloses: wherein the sentiment score determination module is further configured to determine an aggregate sentiment score for a third plurality of communications, the third plurality of communications being transmitted from a third entity to the second entity (Anders: para. 0023, 0030, 0064-0066; Moudy: para. 0111-0113).
As to claim 16, Anders in view of Moudy discloses: wherein the sentiment score determination module is further configured to determine an aggregate sentiment score for a fourth plurality of communications, the fourth plurality of communications being transmitted from the second entity to the third entity (Anders: para. 0023, 0030, 0064-0066; Moudy: para. 0111-0113).
As to claim 17, Anders in view of Moudy discloses: wherein the sentiment score determination module determines the aggregate sentiment score based on: natural language processing (Anders: para. 0024, 0063); computational linguistics (Anders: para. 0004, 0024, 0063-0064); biometrics (Moudy: para. 0137-0138); and text analysis (Anders: para. 0028-0030, 0063).
As to claim 18, Anders in view of Moudy discloses: wherein the text analysis comprises analysis of: key words and phrases; emoticons; characters; length of response; response time between artifacts; related artifacts; negation; exaggerations; jokes; and/or sarcasm (Anders: relationship, tone differences, closeness of time between posts, para. 0028; negation, para. 0029, keyword monitoring, para. 0030, 0063; Moudy: emoticons, repetition, spelling or grammar errors, etc., para. 0107, 0133).
As to claim 19, Anders in view of Moudy discloses: wherein the sentiment score determination module is configured to: 
determine a sentiment score for each communication included in the plurality of communications (Anders: para. 0024, 0063); 

determine a receiving entity for each communication included in the plurality of communications (Anders: para. 0025-0030, 0064-0065); 
determine a first entity group comprising the transmitting entity (Anders: para. 0002); 
determine a second entity group comprising the receiving entity (Anders: para. 0002); 
identify a communication link between the first entity group and the second entity group (Anders: thread analyzer, para. 0064); 
add the determined sentiment score to the aggregated sentiment score, said aggregated sentiment score being associated with the identified communication link (Moudy: para. 0111-0113).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peters et al. (US 11,165,991 B2) teach calculating an overall group composite score, the use of biometrics, such as heart rate, and moderator intervention when a composite score is below a predetermined threshold.
Jenkins et al. (US 2018/0218335 A1) teach determining an overall sentiment score for a meeting, determining sentiment from emoticons and recommending an adjustment when an overall sentiment score is below a threshold.
Dumaine et al. (US 2017/0353605 A1) teach monitoring interactions between customers and agents, determining sentiment from words, inflections, volume, utterances, biometrics, etc. and escalating the call to a supervisor (para. 0026-0027).
Dwyer et al. (US 2015/0195406 A1) teach detecting sarcasm, irony and the like (para. 0102).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652